DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claim 1-10 in the reply filed on 03/22/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/22/2021.

Claim Interpretation
Claim 10 contains the limitation “an end position of the second print path and a start position of the first path are coincident or not coincident” in lines 4-5. While not indefinite, this limitation when given its broadest reasonable interpretation does not provide any limitation as, by definition, the end position of the second print path is coincident with a start position of the first path or the positions are not coincident.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above, Claim 10 contains the limitation “an end position of the second print path and a start position of the first path are coincident or not coincident” in lines 4-5 which does not limit the scope of claim 10. The only remaining limitation in claim 10 is “the end position of the first print path coincides with the start position of the second print path” in lines 2-3. However, claim 7, from which claim 10 depends (through claim 8), recites the limitation “setting the end position of the first print path as a start position of the second print path.” Once the end position of the first print path is set as the start position of the second print path the two positions will, necessarily, coincide with one another. As such, claim 10 fails to further limit the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leyden (US20010003004 – previously of record).

In reference to claim 1:
Leyden discloses a three-dimensional (3D) printing method (abstract), comprising:
step S101, printing, according to a first print path, an Nth sliced layer of a to-be-printed object, wherein N is a positive integer greater than or equal to 1 (para 0153; Figs. 10a and 10b);
step S102, printing, according to a second print path, an (N+1)th sliced layer of the to-be-printed object, wherein the second print path is a reverse path of the first print path (para 0153; Figs. 10a and 10b); and
step S103, repeatedly performing the step 101 and the step 102, till printing is completed (para 0153; Figs. 10a and 10b).

In reference to claim 2:
In addition to the discussion of claim 1, above, Leyden further discloses wherein printing the Nth sliced layer of the to-be-printed object according to the first print path comprises:
performing layering processing on the to-be-printed object to obtain a plurality of sliced layers (processing a digital representation of a to-be-printed object is a routine and well known procedure for 
printing the Nth sliced layer of the plurality of sliced layers according to the first print path (para 0153; Figs. 10a and 10b).

In reference to claim 3:
In addition to the discussion of claim 2, above, Leyden further discloses wherein after performing the layering processing on the to-be-printed object to obtain the plurality of the layers, the method further comprises:
generating layer-print data according to the plurality of the sliced layers, wherein the layer-print data includes a first sequence and a second sequence, a path formed by the layer-print data in the first sequence is the first print path, and a path formed by the layer-print data in the second sequence is the second print path (para 0153; Figs. 10a and 10b).

In reference to claim 4:
In addition to the discussion of claim 3, above, Leyden further discloses wherein the first sequence and the second sequence are reversed to each other (para 0153; Figs. 10a and 10b).

In reference to claim 5:
In addition to the discussion of claim 3, above, Leyden further discloses wherein when transmitted, the layer-print data includes the first sequence and the second sequence that are mutually reversely transmitted (para 0153; Figs. 10a and 10b).

In reference to claim 6:


In reference to claim 7:
In addition to the discussion of claim 1, above, Leyden further discloses wherein before printing the (N+1)th sliced layer of the to-be-printed object according to the second print path, the method further comprises:
determining an end position of the first print path; and
setting the end position of the first print path as a start position of the second print path (para 0153; Figs. 10a and 10b).

In reference to claim 8:
In addition to the discussion of claim 7, above, Leyden further discloses wherein determining the end position of the first print path comprises:
obtaining a length D of the Nth sliced layer in a secondary scanning direction;
obtaining a single-time moving distance d of the printhead in the secondary scanning direction, the single-time moving distance d being a moving distance of the printhead in the secondary scanning direction after the printhead completes printing in a primary scanning direction on the Nth sliced layer;
obtaining, according to the length D and the single-time moving distance d, a number n of moves of the printhead along the secondary scanning direction on the Nth sliced layer; and
determining, according to the number n of the moves, the end position of the first print path (paras 0109, 0153; Figs. 10a and 10b).

In reference to claim 9:
In addition to the discussion of claim 8, above, Leyden further discloses wherein determining the end position of the first print path according to the number n of the moves comprises:
if the number n of the moves is an odd number, determining that the end position of the first print path is located on a same side of the start position of the first print path; and
if the number n of the moves is an even number, determining that the end position of the first print path is located on a different side of the start position of the first print path (para 0153; Figs. 10a and 10b).

In reference to claim 10:
In addition to the discussion of claim 8, above, Leyden further discloses wherein:
the end position of the first print path coincides with the start position of the second print path; and
an end position of the second print path and a start position of the first path are coincident or not coincident (para 0153; Figs. 10a and 10b).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742